Citation Nr: 0108355	
Decision Date: 03/21/01    Archive Date: 03/26/01	

DOCKET NO.  97-01 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
residuals of a fracture of the left wrist with traumatic 
arthritis, currently rated 20 percent disabling.

2.  Entitlement to an evaluation in excess of 30 percent for 
neuropathy of the left wrist, effective from May 22, 1995, 
and in excess of 10 percent, effective from March 2, 1999.

3.  Entitlement to a compensable evaluation for surgical 
scars of the left wrist.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's spouse


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from October 1983 to February 
1984 and from September 1986 to March 1987.  He has been 
granted service connection for disability of the left wrist, 
which had been evaluated as 10 percent disabling since March 
1987. 

In an October 1995 rating action, the Department of Veterans 
Affairs (VA) Regional Office Cleveland, Ohio, granted 
entitlement to a temporary total evaluation under the 
provisions of 38 C.F.R. § 4.30 (2000) based on a need for 
convalescence following left wrist surgery from June 21 
through September 30, 1995.  Effective October 1, 1995, the 
10 percent evaluation for the veteran's left wrist disability 
was reinstated.  The veteran appealed for an extension of the 
temporary total evaluation and for an increased rating for 
his left wrist disability.  

In a June 1996 rating, the evaluation for the left wrist 
condition was increased from 10 percent to 20 percent, 
effective from May 22, 1995.  The denial of an extension of a 
temporary total evaluation under 38 C.F.R. § 4.30 was 
continued. 

The case was initially before the Board of Veterans' Appeals 
(Board) in December 1997 when entitlement to an extension of 
a temporary total evaluation under the provisions of 
38 C.F.R. § 4.30 for the month of October 1995, but for no 
longer period, was granted.  The issue of an increased 
evaluation for the veteran's left wrist disability was 
remanded to the regional office for further action.  

In a November 1999 rating action, the 20 percent evaluation 
for the postoperative residuals of a fracture of the left 
wrist with traumatic arthritis was confirmed and continued.  
A separate evaluation of 30 percent for neuropathy of the 
left wrist was assigned, effective from May 22, 1995, and the 
evaluation for the neuropathy was reduced to 10 percent, 
effective from March 2, 1999.  In a June 2000 rating action, 
a separate noncompensable evaluation was assigned for 
surgical scars involving the left wrist.  The case is again 
before the Board for further appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  The postoperative residuals of the fracture of the 
veteran's left wrist include some pain, soreness, and 
limitation of motion of the wrist.  

3.  Examinations have not demonstrated ankylosis of the left 
wrist, limitation of the forearm beyond the middle of the 
arc, or functional loss due to fatigability or 
incoordination.

4.  As of May 1995, the neurological symptoms and 
manifestations involving the veteran's left wrist included 
aching, diminished sensation, and weakness of grip.  A VA 
electromyogram in May 1996 showed findings consistent with a 
bilateral medial sensory motor neuropathy at or distal to the 
wrist, i.e., carpal tunnel syndrome, that was worse on the 
left than the right with no definite active denervation 
signs.  The neurological disability of the left wrist was 
moderately, but not severely, disabling. 

5.  The VA neurological examination in 1999 showed similar 
complaints of diminished sensation, aching, and weakness of 
grip, but physical examination showed some improvement of 
grip strength.  The electromyogram in 1999 showed essentially 
similar findings as the electromyogram in May 1996.

6.  The examinations in 1999 again showed that neurological 
disability of the left wrist was moderately, but not 
severely, disabling.

7.  The surgical scars on the veteran's left wrist are 
nontender on objective demonstration, and there is no 
discoloration, ulceration, or skin breakdown.  The scars have 
not resulted in any functional limitation.  


CONCLUSIONS OF LAW

1.  An evaluation in excess of 20 percent for residuals of a 
fracture of the left wrist with traumatic arthritis is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.40-4.45, 4.58, 4.59, Part 4, Code 5213, 
5214 (2000).  

2.  An evaluation in excess of 30 percent for neuropathy of 
the left wrist, effective from May 22, 1995 is not warranted.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § Part 4, Code 8515 
(2000).  

3.  An evaluation of 30 percent, but not higher, for 
neuropathy of the left wrist, effective March 2, 1999, is 
warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § Part 4, 
Code 8515.

4.  A compensable evaluation for surgical scars involving the 
veteran's left wrist is not warranted.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § Part 4, Codes 7803, 7804, 7805 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran's service medical records reflect that, when he 
was examined for entry into service, he reported incurring a 
fracture of the left wrist in 1981.   The veteran indicated 
that the left wrist had been placed in a cast and that he 
currently had some decreased range of motion on extension.  A 
December 1981 X-ray study showed findings of a fracture 
involving the proximal third of the left navicular bone.  

The service medical records reflect an entrance physical 
standards board indicating that the veteran had related a 
history of fracturing his left wrist in 1982.  He stated that 
he had serial casts applied following the initial injury that 
lasted about one year.  He stated that, after the one-year 
period, he had been told that the fracture had healed and 
that he could resume strenuous physical activity.  He stated 
that, at the onset of his basic training, he was able to do 
about 35 pushups on his left wrist but, with increasing 
strenuous physical activity, he noted a gradual decrease in 
the number of pushups he was able to do and a concurrent 
increase in the amount of pain in left wrist.  In a January 
1984 X-ray study of the left wrist, there were findings of a 
complete transverse fracture of the navicular, 1 centimeter 
from the proximal end, and the X-ray also showed findings of 
some possible aseptic necrosis of the proximal fragment.  The 
veteran complained of pain with rotary motions of the wrist.  
Range of motion of the left wrist was 25 degrees' 
dorsiflexion and 60 degrees' palmar flexion.  The veteran was 
separated from military service and granted severance pay for 
an aggravation of his preservice left wrist injury.  

The veteran's initial claim for VA disability benefits was 
submitted in April 1987.  He referred to conditions including 
a left wrist fracture.  

In May 1987, James E. Culver, M.D., indicated that the 
veteran was first seen in March 1984 because of pain in the 
left wrist.  He had a nonunion of a fracture of the left 
scaphoid that had resulted from an injury to his left wrist 
that occurred in August 1981.  Surgery consisting of a bone 
graft to the scaphoid nonunion and implantation of an 
internal electrical stimulator was recommended and carried 
out in April 1984.  The bone graft later healed.  Dr. Culver 
stated that he had last seen the veteran in December 1985 at 
which time he was having some aching pain on the ulnar side 
of the wrist, especially when doing heavy work.  X-rays 
showed that the scaphoid was still well healed and no other 
abnormalities were noted.  Dr. Culver expressed the opinion 
that the veteran had some synovitis of the wrist and some 
mild ulnar carpal instability.  

The veteran was hospitalized at a VA hospital in July 1987.  
It was indicated that his left wrist had remained painful 
with a scaphoid nonunion.  A bone graft of the left scaphoid 
was performed.  

The veteran was afforded a VA orthopedic examination in 
December 1987.  Examination of the left wrist showed scars 
over the forearm and wrist from surgeries to the navicular 
bone.  The veteran still had tenderness and soreness and pain 
with motion.  He could only dorsiflex to 25 degrees and 
palmar flex to 35 degrees.  Ulnar and radial deviation was to 
10 degrees with motion at the extremes.  There was no other 
swelling or deformity noted.  He had decreased grip and grasp 
strength in the left hand compared to the right.  

On May 22, 1995, the veteran submitted a claim for an 
increased evaluation for his left wrist disability.  

VA outpatient treatment records reflect that the veteran was 
seen in May 1995 for complaints of pain in the left wrist and 
diminished grip strength.  Examination revealed a well healed 
volar scar.  Dorsiflexion was to 45 degrees and volar flexion 
to 45 degrees.  There was pain on clenching the fist.  There 
were no neurological findings.  An X-ray of the left wrist in 
May 1995 showed an old fracture with wire for internal 
fixation of the navicular.  There was some deformity of the 
navicular.  Further study resulted in the diagnosis of 
nonunion of the old fracture.  

The veteran was hospitalized in a VA medical center in June 
1995 for repair of a left scaphoid nonunion.  A left ulnar 
column fusion was performed.  Postoperatively, he healed 
well.  

On a VA examination in November 1995, the veteran complained 
of soreness and little mobility in the left wrist.  He was 
left-handed.  The examining physician reported that the 
veteran had undergone a fusion of the left wrist and removal 
of the navicular bone on the left wrist in June 1995, and 
that previous x-rays had shown some arthritis.  On 
examination, there were scars on the dorsum and ventral 
aspect of the left wrist from previous surgery.  No abnormal 
findings relating to the scars were reported.  The wrist was 
not swollen and there was no obvious deformity.  His grip was 
not as strong as before.  Dorsal flexion of the wrist was to 
15 degrees and palmar flexion to 10 degrees.  Radial 
deviation was to 10 degrees and ulnar deviation to 8 degrees.  
There was no evidence of pain on motion.  The diagnoses were 
history of left wrist fracture, status post removal of 
navicular bone and tissue of the left wrist in June 1995 and 
arthritis of the left wrist.  

During a March 1996 hearing at the regional office, the 
veteran testified that he had a shocking sensation involving 
the digits of his left hand.  He stated that he had 
difficulty picking up or handling objects with his left hand.  
He also had a dull pain in the back of the wrist.  

An April 1996 statement by Victor A. Nemeth, M.D., reflected 
that the veteran was currently having some symptoms of an 
ulnar neuropathy and he recommended an EMG and nerve 
conduction studies.  Dorsiflexion was 16 degrees and palmer 
flexion was 12 degrees.  There were well healed palmer and 
dorsal incisions.  No abnormal findings relating to the scars 
were reported.  Steven E. Myers provided clinical notes 
showing that the veteran complained about left wrist pain and 
numbness in April 1996.  Examination revealed ulnar 
paraesthias. 

The veteran was afforded a VA orthopedic examination in April 
1996.  It was indicated that he had had persistent problems 
with his left wrist and hand.  He had difficulty with heavy 
use and could not do any heavy gripping, grabbing or pushing 
or pulling.  He had stiffness and limited motion in the left 
wrist.  He did not wear a brace and was not taking any 
medication.  

On examination, there were multiple surgical scars involving 
the left wrist.  He had tenderness and soreness of the wrist.  
He could only dorsiflex the wrist to 20 degrees and palmar 
flex the wrist to 10 degrees with an ulnar deviation of 
10 degrees.  He had diminished grip and grasp with the left 
hand.  He could grip with a force of 35 kilograms with the 
right hand and only 5 kilograms of force with the left hand.  
The diagnosis was postoperative residuals of a fracture of 
the left carponavicular with loss of motion.  

On a VA neurological examination in April 1996, the veteran 
complained of weakness in his grip and intermittent numbness 
in the 4th and 5th fingers, especially after placing slight 
pressure on the hand.  He complained of a dull aching in the 
ulnar area of the hand, that mobility was limited, and that 
he wrote more slowly.  He worked as a correctional officer, 
and turned keys with the aid of his right hand.  He 
complained about numbness in the area of the scar on the 
dorsal left wrist. 

On examination, the veteran had normal fine movements of the 
fingers.  A dynamometer reading showed a right grip of 116 
pounds and a left grip of 45 pounds.  Palmar flexion was 70 
percent of normal and dorsiflexion was normal.  Position 
sense was normal.  There were some areas of hypesthesia in 
the fingers and hand.  The radial periosteal reflex was 
absent.  Neuropathy of various branches of ulnar, radial and 
medial nerves was diagnosed.  Sensory findings and left grip 
weakness were attributed to multiple surgeries, fusion, and 
loss of the navicular. No abnormal findings relating to the 
scars were reported.

A VA electromyogram in May 1996 showed findings consistent 
with a bilateral medial sensory motor neuropathy at or distal 
to the wrist, i.e., carpal tunnel syndrome that was worse on 
the left than the right with no definite active denervation 
signs.  There was also evidence of a mild left radial sensory 
neuropathy.  

The veteran was afforded a VA neurological examination on 
March 22, 1999.  His complaints included weakness in the left 
hand grip and left wrist.  He stated that he used the right 
arm and hand to compensate for the loss of strength in the 
left arm and hand.  He reported that he had been employed as 
an engineer trainee with the railroad for the past 15 months.  
He indicated that while he had pain in the left wrist he did 
not lose time from work because he was afraid of losing his 
job.  He complained about occasional locking in the left 
wrist, numbness in the left hand and wrist, and some 
involuntary muscle twitching.  

Palmar flexion of the left wrist was from 0 degrees to 33 
degrees.  Dorsiflexion was from 0 degrees to 30 degrees.  
Right wrist palmar flexion was from 0 degrees to 70 degrees.  
Dorsiflexion was from 0 degrees to 73 degrees.  Supination of 
the left wrist was from 0 degrees to 70 degrees and pronation 
was from 0 degrees to 127 degrees.  Left wrist ulnar 
deviation was from 0 degrees to 18 degrees and radial 
deviation from 0 degrees to 6 degrees.  His fists were made 
normally bilaterally and fine movements of the fingers were 
normal bilaterally.  A manometer reading of the right grip 
showed 128 pounds of force with the left grip 75 pounds of 
force.  The right wrist was normal as to strength on flexion 
and extension, and the left wrist was 85 percent of normal in 
dorsiflexion and palmar flexion.  Position sense was normal 
in all the fingers of both hands.  The veteran had a 
hypesthesia of the proximal one-half of the left medial 
forearm with palms forward and also the proximal two-thirds 
of the left posterior forearm was hypesthetic in all the 
anterior left arm.  The left forearm was hypesthetic.  The 
veteran had hypesthesia in the left hand in the ulnar nerve 
distribution and hypothenar eminence in the 3rd, 4th and 
5th fingers on the palmar surface as well as the medial 
aspect of the dorsal left hand and fingers.  Reflexes in both 
upper extremities were hypoactive and bilaterally equal.  

The diagnosis was post surgical residuals with several 
fusions of the left navicular bone with navicular bone 
necrosis, removal and partial fusion of the left wrist.  It 
was indicated that no evidence of carpal tunnel syndrome had 
been found on objective examination and there was no median 
nerve involvement found.  The examiner stated that the 
sensory findings and the relative left grip weakness being 50 
pounds less strong than the right were due to the multiple 
surgeries, fusions and navicular bone removal as well as an 
electrical stimulator performed at a clinic. 

A VA electromyogram in August 1999 showed evidence of 
bilateral median minor neuropathies at the wrist (carpal 
tunnel syndrome).  The findings were mild bilaterally and 
slightly worse on the left.  It was indicated that, in 
comparison to the EMG performed in May 1996, there was no 
substantial change in the severity of the veteran's carpal 
tunnel syndrome.  

The veteran was afforded a VA examination in January 2000.  
There were two scars.  One was on the posterior left wrist 
that was about 10 centimeters in length that had no 
ulceration or breakdown of the skin.  There was no elevation 
or depression of the scar.  There was no noted underlying 
tissue loss and no inflammation or edema.  There was very 
mild keloid formation.  On the anterior portion of the wrist, 
there was a 9.5-centimeter surgical scar that was nontender.  
There was no adherence and the texture was smooth.  There was 
no ulceration or breakdown of the skin, elevation or 
depression of the scar.  There was no noted tissue loss of 
the underlying area of the surgical scar with no inflammation 
or edema and very mild keloid formation.  The color of both 
scars was normal color of the pigmentation of the surrounding 
tissue and there was no disfigurement noted.  Color 
photographs of the veteran's left wrist were taken and were 
included with the examination report.  

II.  Analysis

Limitation of pronation of the forearm of the major upper 
extremity warrants a 20 percent evaluation if motion is lost 
beyond the last quarter of the arc and the hand does not 
approach full pronation.  A 30 percent evaluation requires 
that motion be lost beyond the middle of the arc.  A 30 
percent evaluation is also assigned where there is impairment 
of supination and pronation of the major extremity, loss of 
(bone fusion), where the hand is fixed in full pronation.  
38 C.F.R. Part 4, Code 5213.  

A 30 percent evaluation is warranted for favorable ankylosis 
of the wrist of the major upper extremity.  38 C.F.R. Part 4, 
Code 5214.  

Limitation of dorsiflexion of either wrist to less than 15 
degrees or limitation of palmar flexion of either wrist to in 
line with the forearm warrants a 10 percent evaluation.  
38 C.F.R. Part 4, Code 5215.  

A 10 percent evaluation is warranted for mild incomplete 
paralysis of the median nerve of the major upper extremity.  
A 30 percent evaluation requires moderate, and a 50 percent 
severe, incomplete paralysis.  38 C.F.R. Part 4, Code 8515. 

A 10 percent evaluation is warranted for superficial scars 
which are poorly nourished with repeated ulceration or which 
are tender and painful on objective demonstration.  38 C.F.R. 
Part 4, Codes 7803, 7804.

Scars may be evaluated on the basis of any related limitation 
of function of the body part which they affect.  38 C.F.R. 
Part 4, Code 7805.  

Pursuant to the Board remand, the regional office reviewed 
this case with regard to the decision of the United States 
Court of Appeals for Veterans Claims (the Court) in 
Esteban v. Brown, 6 Vet. App. 259 (1994) which held that a 
disability can be rated under different diagnostic codes and 
can receive separate evaluations or different and distinct 
manifestations from the same injury or disease if different 
functions are involved and if there is no pyramiding.  The 
regional office did assign separate evaluations for the 
orthopedic and neurological manifestations of the veteran's 
left wrist disability as well as the scars involving the 
wrist.  

Initially, it should be noted that the Board has reviewed the 
ratings for neuropathy of the left wrist and for evaluation 
for the surgical scars of the left wrist, effective from May 
22, 1995, the date of the grant of service connection. 
Fenderson v. West, 12 Vet.App. 119 (1999).  In that case, the 
Court determined that the VA could assign separate ratings or 
"staged ratings" for separate periods of time where an 
initial rating for a disability follows an initial award of 
service connection.  In this case, the regional office 
provided staged ratings for neuropathy of the left wrist, 
assigning a 30 percent evaluation, effective from May 22, 
1995, and a 10 percent evaluation, effective from March 2, 
1999.  The Board has reviewed the ratings assigned for this 
disability to determine whether the veteran is entitled to a 
rating in excess of 30 percent, effective from May 22, 1995, 
and the proper rating for such disability, effective from 
March 2, 1999.  In addition, the regional office assigned a 0 
percent evaluation for surgical scars of the left wrist, 
effective from May 22, 1995.  The Board has considered 
whether the veteran is entitled to a higher rating or staged 
rating for the scars at any point since May 22, 1995.  

Also, the regional office has met its duty to assist the 
veteran in the development of his claims in this case under 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  By virtue of the statement of 
the case, supplemental statement of the case, and hearing, 
the veteran was given notice of the information, medical 
information, and lay evidence necessary to substantiate his 
claim.  He has been informed that he could present additional 
evidence to substantiate his claim.  The regional office has 
made all reasonable efforts to obtain all pertinent 
information identified by the veteran, and to provide 
multiple VA examinations.  These examinations are considered 
more than adequate for rating purposes, as they provided a 
review of the veteran's medical history, pertinent symptoms, 
manifestations, and findings, and consideration of functional 
loss due to pain.  The Board finds that additional 
examination of the veteran is not required.  

The VA outpatient treatment reports indicate that in May 1995 
the veteran complained of pain involving his left wrist and 
diminished grip strength.  On physical examination, 
dorsiflexion was to 45 degrees and volar flexion to 45 
degrees.  There was pain on clenching the fist.  An X-ray 
study of the left wrist in May 1995 showed an old fracture 
with wire for internal fixation of the navicular.  There was 
some deformity of the navicular.  Further study resulted in 
the diagnosis of nonunion of the old fracture.  The veteran 
was hospitalized in a VA medical center in June 1995 for 
repair of a left scaphoid nonunion.  A left ulnar column 
fusion was performed.  Postoperatively, he healed well.

In a June 1996 rating, the evaluation for the left wrist 
condition was increased from 10 percent to 20 percent, 
effective from May 22, 1995.  Subsequently, a separate 
evaluation of 30 percent for neuropathy of the left wrist was 
assigned, effective from May 22, 1995.  The evaluation for 
the neuropathy was reduced to 10 percent, effective from 
March 2, 1999.  In a June 2000 rating action, a separate 
noncompensable evaluation was assigned for surgical scars 
involving the left wrist.  

The present record provides a combined 40 percent rating for 
the disability of the left wrist, effective from May 22, 
1995, although neurological disability of the left wrist and 
hand were not demonstrated until after the June 1995 surgery.  
In fact, the sensory findings and left grip weakness were 
attributed to multiple surgeries , fusion, and loss of the 
navicular, the fusion and loss of navicular occurring from 
the surgery in June 1995.  While a 30 or 40 percent rating 
may be envisioned under certain conditions for nonunion of 
the radius, (See 38 C. F.R. § Part 4, Diagnostic Code 5212 
(2000)), the combined 40 percent assigned for the left wrist 
disability before the surgery and convalescence rating is 
considered more than sufficient to compensate the veteran for 
his disability immediately prior to his surgery.  He does not 
meet the criteria for a rating in excess of 40 percent for 
the left wrist disability prior to his 1995 surgery.

The VA orthopedic examination and examinations by private 
physicians since late 1995 have disclosed that the veteran 
has some pain and soreness involving his left wrist.  There 
is some limitation of dorsiflexion and palmar flexion of the 
wrist, and some limitation of pronation.  However, a 
10 percent evaluation is the maximum provided under 
Diagnostic Code 5215 for limitation of dorsiflexion and 
palmar flexion of a wrist.  Examinations have not shown the 
hand is fixed in full pronation, or limitation of pronation 
of the forearm beyond the last quarter of the arc, the hand 
not approaching full pronation.  The wrist is not ankylosed.  
Thus, entitlement to a higher evaluation under the provisions 
of Diagnostic Codes 5213 or 5214 has not been met.  
Accordingly, under the circumstances, it follows that 
entitlement to an evaluation in excess of 20 percent for the 
orthopedic manifestations of the veteran's left wrist 
disability is not in order.  

The Board notes that in the case of DeLuca v. Brown,  8 Vet. 
App. 202 (1995), the Court held that consideration must be 
given to functional loss due to pain under 38 C.F.R. § 4.40 
and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45 when evaluating orthopedic disabilities.  The VA 
examinations have disclosed some wrist pain which is 
considered a slight functional impairment; the veteran has 
not lost time from his work.  There was no indication of any 
functional loss due to fatigability or incoordination.  The 
weakness involving the veteran's right wrist has been 
included in the evaluation assigned for the neurological 
impairment of the wrist.  The 20 percent evaluation for the 
left wrist disability adequately compensates the veteran for 
his functional loss due to pain, weakness, fatigability, and 
incoordination.  Accordingly, as noted previously, the Board 
does not find that an evaluation in excess of 20 percent is 
warranted for the orthopedic aspects of the veteran's left 
wrist disability.  

With regard to the neurological impairment of the veteran's 
left wrist, the VA examinations and examinations by private 
physicians in 1995 and 1996 have disclosed complaints of 
weakness in his grip and intermittent numbness in the 4th and 
5th fingers, especially after placing slight pressure on the 
hand.  He reported a dull aching in the ulnar area of the 
hand.  He indicated that mobility was limited, and that he 
wrote more slowly.  The record reflects that, when he was 
examined in April 1996, the left grip was 45 pounds compared 
with 116 pounds on the right. There were some areas of 
hypesthesia in the fingers and hand.  The radial periosteal 
reflex was absent.  Neuropathy of various branches of ulnar, 
radial and medial nerves was diagnosed.  Sensory findings and 
left grip weakness were attributed to multiple surgeries , 
fusion, and loss of the navicular.  A VA electromyogram in 
May 1996 showed findings consistent with a bilateral medial 
sensory motor neuropathy at or distal to the wrist, i.e., 
carpal tunnel syndrome that was worse on the left than the 
right with no definite active denervation signs.  There was 
also evidence of a mild left radial sensory neuropathy.   

These findings, together with the veteran's functional 
impairment, indicate that the veteran had moderate, but not 
severe, incomplete paralysis of the radial nerve.  He still 
had significant function in the left hand and wrist.  He had 
significant movement of the wrist, and normal fine movements 
of the fingers.  In the Board's judgment, the neurological 
manifestations of the veteran's left wrist disability are 
productive of no more than moderate incomplete paralysis of 
the median nerve as of May 1995. 

At the examination in March 1999, the left grip was 75 pounds 
and the right 128 pounds.  Thus, there was some improvement 
in the veteran's grip strength from April 1996 to March 1999.  
However, he reported that his functional impairment due to 
neurological deficit in the left wrist remained unchanged.  
The examination in 1999 showed that the veteran had a 
hypesthesia of the proximal one-half of the left medial 
forearm with palms forward and also the proximal two-thirds 
of the left posterior forearm was hypesthetic in all the 
anterior left arm.  The left forearm was hypesthetic.  The 
veteran had hypesthesia in the left hand in the ulnar nerve 
distribution and hypothenar eminence in the 3rd, 4th and 
5th fingers on the palmar surface as well as the medial 
aspect of the dorsal left hand and fingers.  

Most importantly, a VA electromyogram in August 1999 showed 
evidence of bilateral median minor neuropathies at the wrist 
(carpal tunnel syndrome), and it was indicated that, in 
comparison to the EMG performed in May 1996, there was no 
substantial change in the severity of the veteran's carpal 
tunnel syndrome.   

Thus, the examinations in 1999 again showed that neurological 
disability of the left wrist was moderately, but not 
severely, disabling.  While there was some improvement in 
grip strength, there was no significant improvement in the 
basic disability.  The EMG findings between 1996 and 1999 
were the same.  The Board finds that an evaluation of 30 
percent, but not higher, is warranted as of March 1999.  

With regard to the surgical scars involving the veteran's 
left wrist, the evidence since May 1995 has not demonstrated 
that the scars have been tender or painful on objective 
demonstration or resulted in any ulceration.  They are not 
poorly nourished.  There is no indication that the scars have 
caused any limitation of function of the left wrist.  
Accordingly, under the circumstances, a compensable 
evaluation for the surgical scars involving the veteran's 
left wrist would not be warranted, effective from May 22, 
1995.  The veteran is not entitled to a compensable 
evaluation for this disability for any period after May 22, 
1995, or to any staged ratings for this disability after May 
22, 1995. Fenderson v. West, supra.


ORDER

Entitlement to an increased evaluation for postoperative 
residuals of a fracture of the left wrist with traumatic 
arthritis, currently rated 20 percent disabling, is not 
established.  Entitlement to an evaluation in excess of 
30 percent for neuropathy of the left wrist, effective from 
May 22, 1995, is not established.  Entitlement to a 
compensable evaluation for surgical scars of the left wrist, 
effective from May 22, 1995, is not established.  To this 
extent, the appeal is denied.

Entitlement to an evaluation of 30 percent, but not higher, 
for neuropathy of the left wrist, effective from March 2, 
1999, is established.  To this extent, the benefit sought on 
appeal is granted, subject to the controlling regulations for 
the award of monetary benefits.  



		
NEIL REITER
	Acting Member, Board of Veterans' Appeals
	






